WALKER, P. J.
The court by its order named 65 as the number of persons to constitute the special venire from which was to be selected the jury in this case, it appearing that 40 names had been drawn for the regular juries for the week in which the trial was set, the court drew from the jury box 25 names to make up the number fixed for the special venire. It further appears from the record that, while 40 names were drawn for the regular juries for the week of the trial, only 35 of the persons named in the list were summoned.
*83Following the recent ruling of the Supreme Court in the case of Elijah Jackson v. State, 171 Ala., 55 South. 118, it must he held that the law was not complied with in the organization of the jury. On the authority of that case, the judgment of the trial court is reversed, and the cause remanded.